DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Acknowledgment 
Claims 233-234, 238, 240, 242-248 are amended and field on 1/20/2022.
Claims 235, 239, 241, 249-254 are canceled and claims 255-263 are newly added.
The claims objection is overcome by amendment the claims 233-2363, 238-249. The limitation “discharge control mean” is referred to control valve or a vacuum pump as disclosed in the specification as the applicant argues in the remark page 27.
The 112 rejection in the action mailed on 8/3/2021overcom by amendment of claim 233 and cancelation of claim 251.
Claim Objections
Claims 233, 262-263 are objected to because of the following informalities: 
In line 6 of claim 233, “monitoring the pressure” should read as “monitoring a pressure” There is insufficient antecedent basis for this limitation in the claim.
In lines 18-19 of claim 233, “the first externally generated electrical or pneumatic control signal” should read as “the first externally generated electrical control signal or the first externally generated pneumatic control signal”. Please keep the terminology consistence throughout the claims. 
In lines 21-22 of claim 233, “the commencement of” should read as “a commencement of”. There is insufficient antecedent basis for this limitation in the claim.
In lines 22-23 of claim 233, “the second externally generated electrical or pneumatic control signal” should read as “the second externally generated electrical control signal or the second externally generated pneumatic control signal”. Please keep the terminology consistence throughout the claims. 
In line 30 of claim 233, “the rate” should read as “a rate”. There is insufficient antecedent basis for this limitation in the claim.
In line 41 of claim 233, “the occurrence” should read as “an occurrence”. There is insufficient antecedent basis for this limitation in the claim.
In line 5 of claim 262, “monitoring the pressure” should read as “monitoring a pressure” There is insufficient antecedent basis for this limitation in the claim.
In lines 17-18 of claim 262, “the first externally generated electrical or pneumatic control signal” should read as “the first externally generated electrical control signal or the first externally generated pneumatic control signal”. Please keep the terminology consistence throughout the claims. 
In lines 20-21 of claim 262 “the commencement of” should read as “a commencement of”. There is insufficient antecedent basis for this limitation in the claim.
In lines 22-23 of claim 262, “the second externally generated electrical or pneumatic control signal” should read as “the second externally generated electrical control signal or the second externally generated pneumatic control signal”. Please keep the terminology consistence throughout the claims. 
In line 28 of claim 262, “the rate” should read as “a rate”. There is insufficient antecedent basis for this limitation in the claim.
In line 36 of claim 262, “the occurrence” should read as “an occurrence”. There is insufficient antecedent basis for this limitation in the claim.
In line 5 of claim 263, “monitoring the pressure” should read as “monitoring a pressure” There is insufficient antecedent basis for this limitation in the claim.
In line 21 of claim 263, “the rate” should read as “a rate”. There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 233-234, 238, 240, 242-248, 255-263 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In lines 15-16 of claim 233 “one of a first externally generated electrical control signal and a first externally generated pneumatic control signal” and then in lines 18-22  of claim 233 “the first externally generated electrical or pneumatic control signal comprising one of a first manually generated signal, a signal generated in response to operation of an instrument in the cavity, and a signal derived from a control system operating an instrument in the cavity indicative of one of the operation of the instrument and the commencement of operation of the instrument” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear how the signal considered externally or internally. The nature of invention is a method claim which include medical procedure steps and operation of a system as in Figs. 2-3 which seems to reference 11 to the housing of the medical device/ system, so the signal from outside the house is considered externally signal such as manually foot pedal 36 (on-off foot pedal switch, on/depressed is first manual signal), or signal from operating the instrument 62 from the status sensor 64 or a signal derived from a control system 18 which is an internal signal (from controller 18 by pressure differences,  inputs from 45, 44, 47 etc., see page 22 lines 27-30 as the microcontroller 18 ( considered internally) is responsive to externally). Some of the signals are externally generated, but others are internally generated. The status of prior art uses the housing as a reference with regards to internally or externally (inside, outside). The ordinary skill in the art will considered any signal regards to elements on/within/at the housing 11 is internally so the signal generated by these elements are internally generated signal. To sum up, it is not clear how the signal is externally and one of the selected signal is internally. Note: the applicant is asked to further define the signal and the element that generate the signal in clear manner such as a first signal generated by one of: an electrically or pneumatically powered motor, a switch, a controller that generate a signal in response to operation of an instrument in the cavity and a signal derived from the controller operating the instrument in the cavity indicative of one of the operation of the instrument and a commencement of operation of the instrument. 
In lines 17-18 of claim 233, “one of a second externally generated electrical control signal and a second externally generated pneumatic control signal” and then in lines 22-28  of claim 233 “the second externally generated electrical or pneumatic control signal comprising one of a second manually generated signal, one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing, the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear how the signal is considered externally or internally. The nature of invention is the  method claim which include procedure steps and operation of a system as in Figs. 2-3 which seems to reference 11 to the housing of the system, so the signal from outside the house is considered externally signal such as manually 36 (on-off foot pedal switch, off/release is second manual signal), one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing (signal from status sensor 64), the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing  (signal generated by 18 from pressure differences,  inputs 45, 44, 47..etc) and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity (signal from timer 65). Some of the signals are externally but at least some of them are internally. The status of prior art uses the house as a reference with regards to internally or externally location. The ordinary skill in the art will considered any signal regards to elements on/within/at the housing 11 is internally. To sum up, it is not clear how the signals are externally generated and one of the selected signal are internally generated. Note: the applicant is asked to further define the signal and the element that generate the signal in a clear manner such a second signal generated by one of: electrically or pneumatically powered motor, switch, one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing, the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity.
In lines 13-15 of claim 262 “one of a first externally generated electrical control signal and a first externally generated pneumatic control signal” and then in lines 17-20  of claim 262 “the first externally generated electrical or pneumatic control signal comprising one of a first manually generated signal, a signal generated in response to operation of an instrument in the cavity, and a signal derived from a control system operating an instrument in the cavity indicative of one of the operation of the instrument and the commencement of operation of the instrument” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear how the signal considered externally or internally. The nature of invention is a method claim which include medical procedure steps and operation of a system as in Figs. 2-3 which seems to reference 11 to the housing of the medical device/ system, so the signal from outside the house is considered externally signal such as manually foot pedal 36 (on-off foot pedal switch, on/depressed is first manual signal), or signal from operating the instrument 62 from the status sensor 64 or a signal derived from a control system 18 which is an internal signal (from controller 18 by pressure differences,  inputs from 45, 44, 47 etc., see page 22 lines 27-30 as the microcontroller 18 ( considered internally) is responsive to externally). Some of the signals are externally generated, but others are internally generated. The status of prior art uses the housing as a reference with regards to internally or externally (inside, outside). The ordinary skill in the art will considered any signal regards to elements on/within/at the housing 11 is internally so the signal generated by these elements are internally generated signal. To sum up, it is not clear how the signal is externally and one of the selected signal is internally. Note: the applicant is asked to further define the signal and the element that generate the signal in clear manner such as a first signal generated by one of: an electrically or pneumatically powered motor, a switch, a controller that generate a signal in response to operation of an instrument in the cavity and a signal derived from the controller operating the instrument in the cavity indicative of one of the operation of the instrument and a commencement of operation of the instrument. 
In lines 15-17 of claim 262, “one of a second externally generated electrical control signal and a second externally generated pneumatic control signal” and then in lines 21-27 of claim 262 “the second externally generated electrical or pneumatic control signal comprising one of a second manually generated signal, one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing, the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear how the signal is considered externally or internally. The nature of invention is the  method claim which include procedure steps and operation of a system as in Figs. 2-3 which seems to reference 11 to the housing of the system, so the signal from outside the house is considered externally signal such as manually 36 (on-off foot pedal switch, off/release is second manual signal), one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing (signal from status sensor 64), the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing  (signal generated by 18 from pressure differences,  inputs 45, 44, 47..etc) and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity (signal from timer 65). Some of the signals are externally but at least some of them are internally. The status of prior art uses the house as a reference with regards to internally or externally location. The ordinary skill in the art will considered any signal regards to elements on/within/at the housing 11 is internally. To sum up, it is not clear how the signals are externally generated and one of the selected signal are internally generated. Note: the applicant is asked to further define the signal and the element that generate the signal in a clear manner such a second signal generated by one of: electrically or pneumatically powered motor, switch, one of the signal generated in response to operation of an instrument in the cavity being indicative of the operation of the instrument ceasing, the signal derived from a control system operating the instrument in the cavity being indicative of operation of the instrument ceasing and timing out of a predetermined time period from the commencement of operation of the instrument in the cavity or from the ceasing of operation of the instrument in the cavity.
In lines 12- 8 of claim 263 “a first externally generated electrical or pneumatic control signal, the first externally generated electrical or pneumatic control signal being derived from one of a first manually generated signal, a signal generated by the instrument in the cavity being indictive of one of the operation of the instrument ad the commencement of operation of the instrument, and a signal derived from a control system operating the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear how the signal considered externally or internally. The nature of invention is a method claim which include medical procedure steps and operation of a system as in Figs. 2-3 which seems to reference 11 to the housing of the medical device/ system, so the signal from outside the house is considered externally signal such as manually foot pedal 36 (on-off foot pedal switch, on/depressed is first manual signal), or signal from operating the instrument 62 from the status sensor 64 or a signal derived from a control system 18 which is an internal signal (from controller 18 by pressure differences,  inputs from 45, 44, 47 etc., see page 22 lines 27-30 as the microcontroller 18 ( considered internally) is responsive to externally). Some of the signals are externally generated, but others are internally generated. The status of prior art uses the housing as a reference with regards to internally or externally (inside, outside). The ordinary skill in the art will considered any signal regards to elements on/within/at the housing 11 is internally so the signal generated by these elements are internally generated signal. To sum up, it is not clear how the signal is externally and one of the selected signal is internally. Note: the applicant is asked to further define the signal and the element that generate the signal in clear manner such as a first signal generated by one of: an electrically or pneumatically powered motor, a switch, a controller that generate a signal in response to operation of an instrument in the cavity and a signal derived from the controller operating the instrument in the cavity indicative of one of the operation of the instrument and a commencement of operation of the instrument. 
Claims 233-234, 238, 240, 242-248, 255-261 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
the newly added limitation to claim 233 such as “a first externally generated electrical control signal and a first externally generated pneumatic control signal”  in lines 15-16  and “a second externally generated electrical control signal and a second externally generated pneumatic control signal” in lines 17-18 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, “externally” was not described how the signal can be considered externally or internally.  The closest mean to the externally as in page 32 lines 1-2 wherein the any element is considered externally to the house will generate an externally signal and  any signal is generated by element within the housing 11such as controller 18 is considered internally generated signal. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 233-234, 238, 240, 242-248, 255-263 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 233 recites the limitation "an instrument" in line 20. Repeated in lines 20-21, line 24. It is not clear if this limitation is referring to the limitation line 3 or it is referring to new limitation.
Claim 233 recites the limitation "a control system” in line 25. It is not clear if this limitation is referring to the limitation line 20 or it is referring to new limitation.
Claim 238 recites the limitation "a pressure” in line 2. It is not clear if this limitation is referring to the limitation claim 233, line 6 or it is referring to new limitation.
Claim 262 recites the limitation "an instrument" in lines 19-20. Repeated in lines 20, line 21, line 23, 24, 25. It is not clear if this limitation is referring to the limitation line 3 or it is referring to new limitation.
Claim 262 recites the limitation "a control system” in line 24. It is not clear if this limitation is referring to the limitation line 19 or it is referring to new limitation.
Claim 263 recites the limitation "a signal generated by the instrument in the cavity being indicative of one of the operation of the instrument and the commencement of operation of the instrument" in lines 15. It is not clear if this limitation is referring to the limitation line 3 or it is referring to new limitation. Does it mean “a signal generated by the instrument in the cavity being indicative of an operation of the instrument (such as  the instrument is run and it is in used status or run and it is in stand by status ) or the commencement of the operation of the instrument (turned on or wake up status)” ( see lines 9-10 of page 9 of the specification filed on 7/13/2018 or it mean “ a signal generated by the instrument in the cavity being indicative of status of the operation of the instrument (run on or off) or the commencement (turned on) the operation of the instrument. The specification uses the term “the signal of operating the instrument such as use or operation to generate smoke”. The applicant is asked to clearly define the instrument and a signal which derived base on operating the instrument.
Note: the interpretation of claims 233, 262, 263 are not solid interpretations due to 112a/b issues and it is not clear how to apply the art, so the examiner will reserve the right to apply an art rejection as the 112a/b issue resolved. The applicant is asked to use “signal generated by a component located outside the housing such as…etc. as in Figs. 2-3 and the applicant is advised to elaborate further on the timer’s signal which seems to advance the prosecution forward. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783              

/Lauren P Farrar/Primary Examiner, Art Unit 3783